     Case 1:19-cv-01252-DAD-EPG Document 50 Filed 04/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM J. GRADFORD,                               No. 1:19-cv-01252-DAD-EPG
12                       Plaintiff,
13            v.                                         ORDER DIRECTING THE FILING OF
                                                         SUPPLEMENTAL BRIEFING AND
14    DEPUTY FREDDIE,                                    DOCUMENTATION
15                       Defendant.                      (Doc. No. 46)
16

17

18           Plaintiff William J. Gradford, is a former state prisoner appearing pro se and in forma

19   pauperis in this civil rights action brought pursuant to 42 U.S.C. § 1983.

20           On March 22, 2021, plaintiff filed a difficult-to-decipher, handwritten motion seeking, on

21   its face, “to dismiss this case and all other cases or motions involved in this ‘settlement

22   agreement’ on May 7, 2019 with prejudice.” (Doc. No. 46.) Defendant did not file a response to

23   that filing. Plaintiff had previously filed a motion to dismiss on September 21, 2020, which the

24   court had allowed plaintiff to withdraw after he had stated that he filed that motion based on his

25   confusion between this case and his other cases pending before this court that had already been

26   settled. (Doc. Nos. 31 at 12, 8; 33.)

27   /////

28   ////
                                                        1
     Case 1:19-cv-01252-DAD-EPG Document 50 Filed 04/22/21 Page 2 of 2


 1          On April 19, 2021, after filing his motion to dismiss this action, plaintiff filed another

 2   difficult to decipher document entitled “Order of Electronic Filing (Notice)” in which he states

 3   that he has filed a motion to vacate the parties’ dismissal and settlement agreement and to

 4   reschedule a settlement conference with a reference to another case number and to a docket

 5   number 87, a docket numbered document that does not appear on the docket of this case. (Doc.

 6   No. 49 at 1.) Plaintiff had also filed a request for reconsideration of the assigned magistrate

 7   judge’s rulings after the filing of his motion to dismiss this action. (Doc. No. 47.)

 8          The court struggles to understand plaintiff’s seemingly contradictory requests. This court

 9   had previously determined that the parties’ May 7, 2019 settlement agreement constituted a valid,

10   clear, and unambiguous waiver of plaintiff’s legal claims, but it is unclear to the undersigned

11   whether this case is a part of that same settlement. See Gradford v. Stanislaus Pub. Safety Ctr.,

12   No. 1:17-cv-01248-DAD-GSA (PC), Order Adopting Findings and Recommendations (Mar. 23,

13   2021) (Doc. No. 63). While plaintiff has referred to this case as being part of the settlement

14   agreement in another action he was prosecuting before this court (see, e.g., Gradford v. Guiltron,

15   No. 1:18-cv-01364-DAD-GSA (PC), Pl.’s Resp. to Def’s Opp. to Req. to Vacate Dismissal, at 5

16   (Doc. No. 44)), the court notes that this action was filed on September 9, 2019, and the release of

17   claims plaintiff has attached to his filing is dated May 7, 2019. (Doc. No. 46 at 3–5.)

18          Accordingly, defendant is directed to file supplemental briefing and documentation

19   addressing whether it is defendant’s contention that this case should be dismissed pursuant to the

20   terms of the May 7, 2019 settlement agreement and, if so, explaining why. Defendant’s response
21   to plaintiff’s filings must be filed within fourteen (14) days from the date of service of this order.

22   IT IS SO ORDERED.
23
        Dated:     April 22, 2021
24                                                       UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                         2
